Citation Nr: 1710320	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-50 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to services connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1986 to December 1994 and August 2007 to November 2008 with service in the Gulf War during that period.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision issues by the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has been transferred to the VA RO in Indianapolis, Indiana.

In March 2013, August 2014, and March 2016, the Board remanded the appeal, and the matter has been returned for appellate consideration.

The Veteran testified before the undersigned Veterans Law Judge in a June 2013 videoconferences hearing.  A copy of the transcript is associated with Virtual VA paperless claim file.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for sleep apnea.  However, in an August 2016 rating decision, the Appeals Management Center (AMC) granted service connection for sleep apnea syndrome and assigned a 30 percent disability evaluation effective November 5, 2008.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 



FINDING OF FACT

The Veteran does not currently have bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provision with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102,  3.159, 3.326(a) (2016).

A. Duty to Notify

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in September 2008, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  At the time he filed his claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided notice regarding assignment of disability ratings.  Thereafter, the claim was reviewed and the RO issued the March 2009 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).

B. Duty to Assist 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, and provided sufficient information to decide the claim.   The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  § 3.159(c)(4), 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, as noted above, the Board remanded this matter in March 2013, August 2014, and March 2016.  In March 2013, this matter was remanded to afford the Veteran a videoconference hearing.  The Veteran testified before the undersigned Veterans Law Judge at the June 2013 videoconferences hearing.  The August 2014 remand was needed for further development.  The Board instructed the RO to obtain any outstanding service treatment and personnel records, inquire with the Veteran as to the existence of any outstanding treatment records, and readjudicate the claims.  Subsequently, additional service records were associated with the claims folder; in a September 2014 letter the AOJ requested that the Veteran identify any outstanding treatment records and enclosed VA Form 21-4142, Authorization and Consent to Release Information; and his claims were readjudicated in a December 2014 supplemental statement of the case (SSOC). Most recently in March 2016, the Board remanded the appeal for a VA examination and medical opinion concerning the nature and etiology of the Veteran's bilateral hearing loss.  Subsequently, the Veteran was provided with an examination in May 2016 and his claim was readjudicated in a June 2016 SSOC.  Thus, there is compliance with the Board's remand instructions in March 2013, August 2014, and March 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation. These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked. This was done during the June 2013 hearing before the Board. Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim. Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conducting of the Board hearing. Therefore, the duties to notify and assist have been met.

II. Merits of the Claim

The Veteran contends he is entitled to service connection for bilateral hearing loss. For the reasons outline below, the Board finds that service connection for bilateral hearing loss is not warranted as there is not a current disability.

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The relevant evidence includes the following VA examinations:

On the VA audiological evaluation in October 2008, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
20
25
LEFT
15
15
25
20
20

The Veteran's October 2008 Maryland CNC speech discrimination score was 100 percent in the right ear and 96 percent in the left ear.

On the VA audiological evaluation in April 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
20
25
25
25

The Veteran's April 2014 Maryland CNC speech discrimination score was 96 percent in the right ear and 96 percent in the left ear.

On the VA audiological evaluation in May 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
20
25
25
25

The Veteran's May 2016 Maryland CNC speech discrimination score was 98 percent in the right ear and 98 percent in the left ear.

Based on this medical evidence, the Veteran's bilateral hearing loss is not considered a disability for VA purposes.  The Veteran's hearing threshold has at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz.  Likewise, the Veteran's auditory threshold has never been measured at 26 decibels or greater at any three of the measured frequencies, or in any of the measured frequencies for that matter.  Finally, the Veteran's speech recognition scores have at no point been less than 94 percent.  As none of the necessary criteria have been met, the Board finds that the Veteran's hearing loss is not disabling for VA purposes.  38 C.F.R. § 3.385.  As such, the Veteran does not have a current disability, and as a result service connection for bilateral hearing loss cannot be granted.  Brammer, 3 Vet. App. at 225.

The Board notes that the Veteran has sensorineural hearing loss in the frequency range of 6000Hz or higher frequencies and suffers some daily impact as of result of such loss (2014 and 2016 VA Audiological Examination), however hearing loss at those frequencies are not a disability for VA purposes. 38 C.F.R. § 3.385.  

The presumption under 38 C.F.R. § 3.309 does not alleviate the requirement for a current disability in a claim for service connection.  Moreover, the presumption for chronic conditions, 38 C.F.R. § 3.309, is not applicable to the Veteran because he does not have a current disability. 

The Board has considered the Veteran's statements that he currently has hearing loss.  In this regard, the Veteran, as a lay person, is competent to state he has decreased hearing acuity.  However, he is  not competent to opine as to whether he has a hearing loss disability for VA compensation purposes, as such a determination requires audiological testing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Given the Veteran's lack of demonstrated medical expertise in audiological testing, the Board finds that the VA audiological testing results are the most probative evidence of record as to the existence of hearing loss for VA purposes, and these records ultimately outweigh the Veteran's contention of a current disability for VA compensation purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).

The preponderance of the competent evidence weighs against a finding that the Veteran has a current disability for the VA purposes.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


